Case: 10-10708 Document: 00511433834 Page: 1 Date Filed: 04/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 4, 2011
                                     No. 10-10708
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICHARD BENJAMIN CORSER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:00-CR-59-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Richard Benjamin Corser appeals the sentence imposed following the
revocation of his supervised release subsequent to his conviction for receipt and
possession of stolen firearms. For the first time on appeal, Corser argues that
the district court erred in imposing his revocation sentence because the court
improperly considered the sentencing factors set forth in 18 U.S.C.
§ 3553(a)(2)(A). He asserts that the district court considered the sentencing
factors set forth in § 3553(a)(2)(A) because it stated that the sentence met the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10708 Document: 00511433834 Page: 2 Date Filed: 04/04/2011

                                  No. 10-10708

objectives of § 3553(a). He contends that the district court was precluded from
considering the § 3553(a)(2)(A) factors because 18 U.S.C. § 3583(e), the statute
governing the revocation of supervised release, omits them from the list of
factors a district court may weigh in making a revocation decision.
      While Corser objected to the sentence as being procedurally and
substantively unreasonable, he did not object to the district court’s alleged
consideration of the § 3553(a)(2)(A) factors in the district court. Because Corser
did not raise this issue in the district court, we review the issue for plain error
only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To
show plain error, Corser must show a forfeited error that is clear or obvious and
that affects his substantial rights. See Puckett v. United States, 129 S. Ct. 1423,
1429 (2009). If he makes such a showing, we have the discretion to correct the
error but will do so only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      We need not decide whether the district court erred by considering the
§ 3553(a)(2)(A) factors or whether the error was clear or obvious because Corser
has not shown that the alleged error affected his substantial rights. Although
the district court may have implied that it had considered the § 3553(a)(2)(A)
factors by stating that the sentence met the objectives of § 3553(a), the district
court did not explicitly rely on the § 3553(a)(2)(A) factors, and it did not mention
any of the § 3553(a)(2)(A) factors in its explanation of the sentence. Instead, the
only reasons given by the district court were Corser’s continuing drug use, a fact
related to the § 3553(a)(1) factors of the nature of the offense and the
characteristics of the defendant that the district court was allowed to consider,
and that Corser would receive credit for 302 days that he had already
erroneously served. Nothing in the record indicates that the district court
increased Corser’s sentence because of the § 3553(a)(2)(A) factors of the
seriousness of the offense, the need to promote respect for the law, and the need
to administer just punishment for the offense. As Corser has not shown that the

                                         2
    Case: 10-10708 Document: 00511433834 Page: 3 Date Filed: 04/04/2011

                                 No. 10-10708

alleged error affected his revocation sentence sufficiently to undermine
confidence in the outcome, he has not shown that the alleged error affected his
substantial rights. See Whitelaw, 580 F.3d at 262-63. As Corser has not shown
that the alleged error has affected his substantial rights, he has not shown that
the district court committed plain error. See Puckett, 129 S. Ct. at 1429.
      AFFIRMED.




                                       3